Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informality: 
“based on of the determination” should be “based on the determination”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“reception unit configured to receive an attribute” in claims 1-5;
“determination unit configured to determine” in claims 1-5;
“voice synthesizing unit configured to generate voice data” in claims 1-5;
“a transmission unit configured to transmit” in claims 1-5.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6, 8 and 9 are claiming any and all information processing devices that can be configured as described, while the specification only describes information processing devices that are known to the applicant.  Thus, the specification does not provide written description support for the very broad information processing device that is claimed.  The information processing device is described in paragraph [0016] and Figures 1-5. While these sections describe the information processing device that is known to the applicant, they do not provide support for any and all information processing devices that can be configured as described in claims 6, 8 and 9.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the information processing devices described in the specification, does not reasonably provide enablement for all information processing devices that can be configured as described in claims 6, 8 and 9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims (6, 8 and 9).
Claims 6, 8 and 9 are claiming any and all information processing devices that can be configured as described, while the specification only describes information processing devices that are known to the applicant.  Thus, the specification does not provide enablement support for the very broad information processing device that is claimed.  The information processing device is described in paragraph [0016] and Figures 1-5. While these sections describe and enable the information processing device that is known to the applicant, they do not provide enablement for any and all information processing devices that can be configured as described in claims 6, 8 and 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang (US Patent Pub. No. 2021/0117707).
Regarding claim 9, Hwang teaches an information processing device (Hwang [0050] Referring to FIG. 1, a device (AI device) [AI device maps to information processing device] including an AI module is defined as a first communication device (910 of FIG. 1), and a processor 911 can perform detailed AI operation), 

wherein the information processing device is configured to determine, 

based on an image including one or more persons (Hwang [0008] According to an embodiment, an intelligence device comprises a capturing unit capturing an image or video for persons around the intelligence device, an artificial intelligence (AI) processor recognizing, from the image or video, and analyzing at least one or more of eye blinks, pupil shapes, and hand gestures of the persons, and a display unit displaying user customized information to a person classified as a user of the intelligence device among the persons, wherein content of the user customized information is constituted of information required by the user), 

an attribute of the one or more persons (Hwang [0007] The disclosure aims to provide an intelligence device that grasps the gaze directions and distances of people and determines the user who is to actually use the intelligence device [gaze maps to attribute]), 

the information processing device is configured to determine whether to continue a scenario for executing interaction or select another scenario, based on the attribute thus determined (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others), 

the information processing device is configured to generate voice data for at least one person of the one or more persons, based on of the determination (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others), 

and the information processing device is configured to output the voice data for the at least one person of the one or more persons (Hwang [0154] The sound output unit 204, or speakers, may output, in voice or sound, the user customized information provided from the intelligence device 200 to the user and/or information necessary for the intelligence device 200 to interwork with the persons around).  

Regarding claim 11, Hwang teaches an information processing device (Hwang [0050] Referring to FIG. 1, a device (AI device) [AI device maps to information processing device] including an AI module is defined as a first communication device (910 of FIG. 1), and a processor 911 can perform detailed AI operation)

comprising: a processing device (Hwang [0220] The above-described embodiments of the disclosure may be implemented in code that a computer may read out of a recording medium); 

and a storage device configured to store a program (Hwang [0220] The above-described embodiments of the disclosure may be implemented in code that a computer may read out of a recording medium), 

wherein the processing device is configured to execute the program stored in the storage device (Hwang [0220] The above-described embodiments of the disclosure may be implemented in code that a computer may read out of a recording medium)

and, when executing the program, 

determine, based on an image including one or more persons (Hwang [0008] According to an embodiment, an intelligence device comprises a capturing unit capturing an image or video for persons around the intelligence device, an artificial intelligence (AI) processor recognizing, from the image or video, and analyzing at least one or more of eye blinks, pupil shapes, and hand gestures of the persons, and a display unit displaying user customized information to a person classified as a user of the intelligence device among the persons, wherein content of the user customized information is constituted of information required by the user),

an attribute of the one or more persons (Hwang [0007] The disclosure aims to provide an intelligence device that grasps the gaze directions and distances of people and determines the user who is to actually use the intelligence device [gaze maps to attribute]),

determine whether to continue a scenario for executing interaction or select another scenario, based on the attribute thus determined (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others), 

generate voice data for at least one person of the one or more persons, based on the determination (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others), 

and output the voice data for the at least one person of the one or more persons (Hwang [0154] The sound output unit 204, or speakers, may output, in voice or sound, the user customized information provided from the intelligence device 200 to the user and/or information necessary for the intelligence device 200 to interwork with the persons around).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being anticipated by Hwang in view of Leong (US Patent Pub. No. 2019/0348042).

Regarding claim 1, Hwang teaches an information processing device (Hwang [0051] A 5G network including another device (AI server) [AI server maps to information processing device] communicating with the AI device is defined as a second communication device (920 of FIG. 1), and a processor 921 can perform detailed AI operations)

comprising: 

a reception unit (Hwang [0055] Referring to FIG. 1, the first communication device 910 and the second communication device 920 include processors 911 and 921, memories 914 and 924, one or more Tx/Rx radio frequency (RF) modules 915 and 925, Tx processors 912 and 922, Rx processors 913 and 923, and antennas 916 and 926. The Tx/Rx module is also referred to as a transceiver. Each Tx/Rx module 915 transmits a signal through each antenna 926)

configured to receive an attribute of one or more persons (Hwang [0007] The disclosure aims to provide an intelligence device that grasps the gaze directions and distances of people and determines the user who is to actually use the intelligence device [gaze maps to attribute])

from another device separate from the information processing device (Hwang [0050] Referring to FIG. 1, a device (AI device) [AI device maps to another device] including an AI module is defined as a first communication device (910 of FIG. 1), and a processor 911 can perform detailed AI operation; [0107] FIG. 3 shows an example of basic operations of AI processing in a 5G communication system; [0108] The UE transmits specific information to the 5G network (S1). The 5G network may perform 5G processing related to the specific information (S2). Here, the 5G processing may include AI processing. And the 5G network may transmit response including A processing result to UE(S3)); 

a determination unit (Hwang [0180] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the AI processor 202 may recognize the person who is closest to the intelligence device 200 as the user as shown in FIGS. 11 to 13. According to an embodiment, the intelligence device 200 may select the person who is positioned closest to the intelligence device 200 as the user)

configured to determine whether to continue a scenario for executing interaction or select another scenario, based on the attribute received by the reception unit (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others); 

a voice synthesizing unit configured to generate voice data for at least one person of the one or more persons, based on the determination by the determination unit (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others); 

and a transmission unit (Hwang [0055] Referring to FIG. 1, the first communication device 910 and the second communication device 920 include processors 911 and 921, memories 914 and 924, one or more Tx/Rx radio frequency (RF) modules 915 and 925, Tx processors 912 and 922, Rx processors 913 and 923, and antennas 916 and 926. The Tx/Rx module is also referred to as a transceiver. Each Tx/Rx module 915 transmits a signal through each antenna 926).

Hwang teaches the voice synthesizing unit. However, Hwang does not teach transmitting the voice data to the other device. Hwang also does not teach that the determination unit (AI processor 202) and the voice synthesizing unit (sound output unit 204) are located at a server.  

“configured to transmit the voice data generated by the voice synthesizing unit to the other device.”

Leong teaches

a speech recognition system where input is received at another device, input data is transmitted to a server, generating voice data is carried out on a server device and the generated voice data is transmitted to the other device (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128)

a system (which may be a determination unit) where input is received at another device, input data is transmitted to a server, processing is carried out on a server device and the response data is transmitted to the other device (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128)


configured to transmit the voice data generated by the voice synthesizing unit to the other device (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128).

Leong is considered to be analogous to the claimed invention because it is in the same field of processing data remotely from an input device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang further in view of Leong to allow for transmitting data from a remote data processing system to the original input device. Doing so would allow for receiving data from a first device at a server, processing the data by the server, and transmitting results to the first device which has the advantage of reducing processing requirements at the first device.


Regarding claim 2, Hwang in view of Leong teaches the information processing device according to claim 1.

Hwang teaches

a determination result indicating whether a speaker has changed among a plurality of persons (Hwang [0200] Referring back to FIG. 6, when the AI processor 202 recognizes the person making a specific hand gesture in step S120, the intelligence device 200 may immediately proceed to the step S150 of selecting the user and may recognize the person making the specific hand gesture first as the user (S150)), 

and the determination unit determines whether to continue the scenario or select the other scenario (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others), 

based on the determination result received by the reception unit in addition to the attribute received by the reception unit (Hwang [0216] The intelligence device 200 selects the user, who is positioned near the intelligence device 200, is gazing at the intelligence device 200, and is blinking, as the user, among the plurality of persons. When a person blinks 10 times a minute, the intelligence device 200 may determine that the person is normally gazing at something. The reference for the eye blink pattern may be preset by the manager. Further, the intelligence device 200 may previously learn common eye shapes when people open or close their eyes or learn data for people captured and may set determination references for eye blinks or pupil shapes when people gaze at a specific object).

Hwang teaches a reception unit. However, Hwang does not teach receiving from the other device.

“wherein the reception unit further receives, from the other device,”

Leong teaches

wherein the reception unit further receives, from the other device, (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128).

Leong is considered to be analogous to the claimed invention because it is in the same field of processing data remotely from an input device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang further in view of Leong to allow for transmitting data from a remote data processing system to the original input device. Doing so would allow for receiving data from a first device at a server, processing the data by the server, and transmitting results to the first device which has the advantage of reducing processing requirements at the first device.

Regarding claim 3, Hwang in view of Leong teaches the information processing device according to claim 1.41Attorney Docket No.: US8408619X00385/USJP2020-029187

Hwang teaches

a determined attribute of a speaker (Hwang [0216] The intelligence device 200 selects the user, who is positioned near the intelligence device 200, is gazing at the intelligence device 200, and is blinking, [determined attribute maps to blinking] as the user, among the plurality of persons. When a person blinks 10 times a minute, the intelligence device 200 may determine that the person is normally gazing at something. The reference for the eye blink pattern may be preset by the manager. Further, the intelligence device 200 may previously learn common eye shapes when people open or close their eyes or learn data for people captured and may set determination references for eye blinks or pupil shapes when people gaze at a specific object), 

and the determination unit determines whether to continue the scenario or select the other scenario (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others), 

based on the determined attribute received by the reception unit in addition to the attribute received by the reception unit (Hwang [0216] The intelligence device 200 selects the user, who is positioned near the intelligence device 200, is gazing at the intelligence device 200, and is blinking, as the user, among the plurality of persons. When a person blinks 10 times a minute, the intelligence device 200 may determine that the person is normally gazing at something. The reference for the eye blink pattern may be preset by the manager. Further, the intelligence device 200 may previously learn common eye shapes when people open or close their eyes or learn data for people captured and may set determination references for eye blinks or pupil shapes when people gaze at a specific object).  

Hwang teaches a reception unit. However, Hwang does not teach receiving from the other device.

“wherein the reception unit further receives, from the other device,”

Leong teaches

wherein the reception unit further receives, from the other device, (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128).

Leong is considered to be analogous to the claimed invention because it is in the same field of processing data remotely from an input device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang further in view of Leong to allow for transmitting data from a remote data processing system to the original input device. Doing so would allow for receiving data from a first device at a server, processing the data by the server, and transmitting results to the first device which has the advantage of reducing processing requirements at the first device.

Regarding claim 4, Hwang in view of Leong teaches the information processing device according to claim 1.

Hwang teaches

a plurality of attributes of a plurality of persons (Hwang [0216] The intelligence device 200 selects the user, who is positioned near the intelligence device 200, is gazing at the intelligence device 200, and is blinking, as the user, among the plurality of persons. When a person blinks 10 times a minute, the intelligence device 200 may determine that the person is normally gazing at something. The reference for the eye blink pattern may be preset by the manager. Further, the intelligence device 200 may previously learn common eye shapes when people open or close their eyes or learn data for people captured and may set determination references for eye blinks or pupil shapes when people gaze at a specific object), 

information indicating a speaker among the plurality of persons (Hwang [0192] If the user selected in step S150 issues an utterance via the intelligence device 200, the intelligence device 200 may detect the mouth shape of the user and grasp the content of the utterance), 

and the determination unit determines whether to continue the scenario or select the other scenario (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others),

based on 

the information received by the reception unit (Hwang [0192] If the user selected in step S150 issues an utterance via the intelligence device 200, the intelligence device 200 may detect the mouth shape of the user and grasp the content of the utterance)

in addition to the attribute received by the reception unit (Hwang [0007] The disclosure aims to provide an intelligence device that grasps the gaze directions and distances of people and determines the user who is to actually use the intelligence device [gaze maps to attribute]).  

Hwang teaches a reception unit and information indicating a speaker. However, Hwang does not teach receiving from the other device.

“wherein, in a case where the reception unit receives, from the other device,”

“the reception unit further receives, from the other device, information indicating a speaker among the plurality of persons”

Leong teaches

wherein, in a case where the reception unit receives, from the other device, (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128).

Leong is considered to be analogous to the claimed invention because it is in the same field of processing data remotely from an input device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang further in view of Leong to allow for transmitting data from a remote data processing system to the original input device. Doing so would allow for receiving data from a first device at a server, processing the data by the server, and transmitting results to the first device which has the advantage of reducing processing requirements at the first device.


Regarding claim 5, Hwang in view of Leong teaches the information processing device according to claim 1.

Hwang teaches

wherein the attribute of the one or more persons includes a gender and an age of each of the one or more persons (Hwang [0166] The intelligence device 200 previously stores feature point data for people's faces per gender, age, or race. The feature point data are distinct for eyes, eyebrows, mouth, pupils, or chin in the image or video captured for the people's faces).  

Regarding claim 6, Hwang teaches an information processing device (Hwang [0051] A 5G network including another device (AI server) [AI server maps to information processing device] communicating with the AI device is defined as a second communication device (920 of FIG. 1), and a processor 921 can perform detailed AI operations), 42Attorney Docket No.: US84086 19X00385/USJP2020-029187 

an image including one or more persons (Hwang [0008] According to an embodiment, an intelligence device comprises a capturing unit capturing an image or video for persons around the intelligence device, an artificial intelligence (AI) processor recognizing, from the image or video, and analyzing at least one or more of eye blinks, pupil shapes, and hand gestures of the persons, and a display unit displaying user customized information to a person classified as a user of the intelligence device among the persons, wherein content of the user customized information is constituted of information required by the user), 

the information processing device is configured to determine an attribute of the one or more persons, based on the image thus received (Hwang [0008] According to an embodiment, an intelligence device comprises a capturing unit capturing an image or video for persons around the intelligence device, an artificial intelligence (AI) processor recognizing, from the image or video, and analyzing at least one or more of eye blinks, pupil shapes, and hand gestures of the persons, and a display unit displaying user customized information to a person classified as a user of the intelligence device among the persons, wherein content of the user customized information is constituted of information required by the user),

the information processing device is configured to determine whether to continue a scenario for executing interaction or select another scenario, based on the attribute thus determined (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others),

the information processing device is configured to generate voice data for at least one person of the one or more persons, based on the determination (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others),

and the information processing device is configured to transmit (Hwang [0055] Referring to FIG. 1, the first communication device 910 and the second communication device 920 include processors 911 and 921, memories 914 and 924, one or more Tx/Rx radio frequency (RF) modules 915 and 925, Tx processors 912 and 922, Rx processors 913 and 923, and antennas 916 and 926. The Tx/Rx module is also referred to as a transceiver. Each Tx/Rx module 915 transmits a signal through each antenna 926).

Hwang teaches a reception unit, image data, a transmission unit and generated voice data. However, Hwang does not teach receiving from the other device, nor transmitting to the other device.

“wherein the information processing device is configured to receive an image including one or more persons from another device separate from the information processing device,”

“and the information processing device is configured to transmit the voice data thus generated to the other device.”

Leong teaches

a speech recognition system where input is received at another device, input data is transmitted to a server, generating voice data is carried out on a server device and the generated voice data is transmitted to the other device (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128)

a system where input (which may be an image) is received at another device, input data is transmitted to a server, processing is carried out on a server device and the response data is transmitted to the other device (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128)


receives, from the other device, (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128),

transmit to the other device, (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128).

Leong is considered to be analogous to the claimed invention because it is in the same field of processing data remotely from an input device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang further in view of Leong to allow for transmitting data from a remote data processing system to the original input device. Doing so would allow for receiving data from a first device at a server, processing the data by the server, and transmitting results to the first device which has the advantage of reducing processing requirements at the first device.


Regarding claim 7, Hwang teaches an information processing method (Hwang [0051] A 5G network including another device (AI server) [AI server maps to information processing device] communicating with the AI device is defined as a second communication device (920 of FIG. 1), and a processor 921 can perform detailed AI operations)

executed by an information processing device (Hwang [0220] The above-described embodiments of the disclosure may be implemented in code that a computer may read out of a recording medium), 

the method comprising: 

an attribute of one or more persons (Hwang [0007] The disclosure aims to provide an intelligence device that grasps the gaze directions and distances of people and determines the user who is to actually use the intelligence device [gaze maps to attribute]); 

determining whether to continue a scenario for executing interaction or select another scenario, based on the attribute thus received (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others); 

generating voice data for at least one person of the one or more persons, based on the determination (Hwang [0154] The sound output unit 204, or speakers, may output, in voice or sound, the user customized information provided from the intelligence device 200 to the user and/or information necessary for the intelligence device 200 to interwork with the persons around).

Hwang teaches a reception unit, an attribute, a transmission unit and generated voice data. However, Hwang does not teach receiving from the information processing device, nor transmitting to the other device.

“receiving an attribute of one or more persons from another device separate from the information processing device;”

“and transmitting the voice data thus generated to the other device.”

Leong teaches

a speech recognition system where input is received at another device, input data is transmitted to a server, generating voice data is carried out on a server device and the generated voice data is transmitted to the other device (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128)

a system where input (which may be an attribute) is received at another device, input data is transmitted to a server, processing is carried out on a server device and the response data is transmitted to the other device (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128)


receiving, from the other device, (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128),

transmitting to the other device, (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128).

Leong is considered to be analogous to the claimed invention because it is in the same field of processing data remotely from an input device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang further in view of Leong to allow for transmitting data from a remote data processing system to the original input device. Doing so would allow for receiving data from a first device at a server, processing the data by the server, and transmitting results to the first device which has the advantage of reducing processing requirements at the first device.


Regarding claim 8, Hwang teaches an information processing system (Hwang [0051] A 5G network including another device (AI server) [AI server maps to information processing device] communicating with the AI device is defined as a second communication device (920 of FIG. 1), and a processor 921 can perform detailed AI operations)

comprising: 

a first information processing device (Hwang [0050] Referring to FIG. 1, a device (AI device) [AI device maps to first information processing device] including an AI module is defined as a first communication device (910 of FIG. 1), and a processor 911 can perform detailed AI operation); 

and a second information processing device (Hwang [0051] A 5G network including another device (AI server) [AI server maps to second information processing device] communicating with the AI device is defined as a second communication device (920 of FIG. 1), and a processor 921 can perform detailed AI operations), 

wherein the first information processing device is configured to determine, 

based on an image including one or more persons (Hwang [0008] According to an embodiment, an intelligence device comprises a capturing unit capturing an image or video for persons around the intelligence device, an artificial intelligence (AI) processor recognizing, from the image or video, and analyzing at least one or more of eye blinks, pupil shapes, and hand gestures of the persons, and a display unit displaying user customized information to a person classified as a user of the intelligence device among the persons, wherein content of the user customized information is constituted of information required by the user), 

an attribute of the one or more persons (Hwang [0007] The disclosure aims to provide an intelligence device that grasps the gaze directions and distances of people and determines the user who is to actually use the intelligence device [gaze maps to attribute]), 


the second information processing device is configured to determine whether to continue a scenario for executing interaction or select another scenario, based on the attribute thus received (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others), 

the second information processing device is configured to generate voice data for at least one person of the one or more persons, based on the determination (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others), 


and44Attorney Docket No.: US8408619X00385/USJP2020-029187 the first information processing device is configured to output the voice data for the at least one person of the one or more persons (Hwang [0154] The sound output unit 204, or speakers, may output, in voice or sound, the user customized information provided from the intelligence device 200 to the user and/or information necessary for the intelligence device 200 to interwork with the persons around).

Hwang teaches a first information processing device, an attribute, a transmission unit, a second information processing device, and voice data. However, Hwang does not teach transmit/receive from the first/second information processing device.

“the first information processing device is configured to transmit the attribute thus determined to the second information processing device,”

“the second information processing device is configured to receive the attribute from the first information processing device,”

“the second information processing device is configured to transmit the voice data thus generated to the first information processing device,”

“the first information processing device is configured to receive the voice data from the second information processing device,”

Leong teaches

a speech recognition system where input is received at a first information processing device, input data is transmitted to a second information processing device, generating voice data is carried out on a second information processing device and the generated voice data is transmitted to the first information processing device (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128)

a system where input (which may be an attribute) is received at a first information processing device, input data is transmitted to a second information processing device, processing is carried out on a second information processing device and the response data is transmitted to the first information processing device (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128)


transmit/receive, to/from the other device, (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128).

Leong is considered to be analogous to the claimed invention because it is in the same field of processing data remotely from an input device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang further in view of Leong to allow for transmitting data from a remote data processing system to the original input device. Doing so would allow for receiving data from a first device at a server, processing the data by the server, and transmitting results to the first device which has the advantage of reducing processing requirements at the first device.

Regarding claim 10, Hwang teaches an information processing device (Hwang [0051] A 5G network including another device (AI server) [AI server maps to information processing device] communicating with the AI device is defined as a second communication device (920 of FIG. 1), and a processor 921 can perform detailed AI operations)

comprising: a processing device (Hwang [0220] The above-described embodiments of the disclosure may be implemented in code that a computer may read out of a recording medium); 

a storage device configured to store a program (Hwang [0220] The above-described embodiments of the disclosure may be implemented in code that a computer may read out of a recording medium); 

and a communication device (Hwang [0055] Referring to FIG. 1, the first communication device 910 and the second communication device 920 include processors 911 and 921, memories 914 and 924, one or more Tx/Rx radio frequency (RF) modules 915 and 925, Tx processors 912 and 922, Rx processors 913 and 923, and antennas 916 and 926. The Tx/Rx module is also referred to as a transceiver. Each Tx/Rx module 915 transmits a signal through each antenna 926), 

wherein the processing device is configured to execute the program stored in the storage device (Hwang [0220] The above-described embodiments of the disclosure may be implemented in code that a computer may read out of a recording medium) 

and, when executing the program,45Attorney Docket No.: US84086 19X00385/USJP2020-029187an attribute of one or more persons (Hwang [0007] The disclosure aims to provide an intelligence device that grasps the gaze directions and distances of people and determines the user who is to actually use the intelligence device [gaze maps to attribute]), 

determine whether to continue a scenario for executing interaction or select another scenario, based on the attribute thus received via the communication device (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others), 

generate voice data for at least one person of the one or more persons, based on the determination (Hwang [0181] If the AI processor 202 determines that a plurality of persons are gazing at the intelligence device 200 in step S134, the intelligence device 200 may request the persons to blink so as to identify the user who is to actually use the intelligence device 200 among the persons. The request may be displayed or delivered to the persons around the intelligence device 200 via the display unit 203 or sound output unit 204; [0198] Since persons A and B are to use the intelligence device 200 for different purposes, the intelligence device 200 may be configured to display different contents to persons A and C. In other words, the display unit 203 may split the screen into two so as to provide independent screens to persons A and C (S1512) and display different contents on the screen 203a provided to person A and the screen 203b provided to person C as shown in FIG. 18. If the intelligence device 200 further recognizes other person D, than persons A and C, as another user, the intelligence device 200 may further split the screen of the display unit 203 and provide an independent screen 203c to person D and display, on the screen 203c, different content than those displayed on the screens 203a and 203b provided to the others).  

Hwang teaches a reception unit, an attribute, a communication device, a transmission unit and generated voice data. However, Hwang does not teach receive from another device, nor transmit to the other device.

“and, when executing the program,45Attorney Docket No.: US84086 19X00385/USJP2020-029187receive an attribute of one or more persons from another device separate from the information processing device via the communication device”

“and transmit the voice data thus generated to the other device via the communication device.”

Leong teaches

a speech recognition system where input is received at another device, input data is transmitted to a server, generating voice data is carried out on a server device and the generated voice data is transmitted to the other device (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128)

a system where input (which may be an attribute) is received at another device, input data is transmitted to a server, processing is carried out on a server device and the response data is transmitted to the other device (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128)


receive, from the other device, (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128),

transmit to the other device, (Leong [0021] The client device 128 can be associated with an end user that enters voice queries as input audio signal into the client device 128 (via the sensor 130) and receives audio or video output in the form of a computer generated voice or images that can be provided from the data processing system 102; [0031] The interface 104 can be a data interface or a network interface that enable the components of the system 100 to communicate with one another. The interface 104 of the data processing system 102 can provide or transmit one or more data packets that include the response data structure, audio, image/video signals, or other data via the network 142 to the client device 128).

Leong is considered to be analogous to the claimed invention because it is in the same field of processing data remotely from an input device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang further in view of Leong to allow for transmitting data from a remote data processing system to the original input device. Doing so would allow for receiving data from a first device at a server, processing the data by the server, and transmitting results to the first device which has the advantage of reducing processing requirements at the first device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 7:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657